DETAILED ACTION

1.	Claims 1-13 are presented for consideration.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Response to Arguments

Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.

2.	As per remarks, Applicants argued that (1) Zinner does not disclose a single physical tapping point via which all exchanged data is available, since as shown in the dash line in Figure 2, logical management data bypasses tap 4.
	As to point (1), Zinner discloses the dash line in Figure 2 as a logical management between the two MAC layers of the network nodes 1 and 2 [ paragraph 0046 J, however, this is a logical connection between MAC layers of the nodes, and use for identifying the individual network subscribers [ paragraph 0045 ], not a physical connection, all data communications have to go through physical interface of nodes 1 and 2, each of the two physical interfaces PHY has a network analyzer 4 interposed at it, which is also known as tap (test access point), and such a tap is simply looped into the existing line connection, copies the data information or data packets on a bit-by-bit basis when the data stream is passed through, and outputs the copied data information via further interface [ i.e. single physical tapping point via which all exchanged
data is available ] [ paragraphs 0047, and 0048 ]. As such, Zinner discloses the claimed limitation.

Notice: 	The current set of claims is the same as the set of claims previously presented on 08/24/2021, and the amended limitation was previously rejected under Zinner.  Also, the argument, previous filed on 02/22/2022, had been addressed in the Advisory Action dated 03/07/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. [ US Patent Application No 2006/0083172 ], in view of Zinner et al. [ US Patent Application No 2015/0236940 ].

4.	As per claim 1, Jordan discloses the invention as claimed including a method for operating a communication system [ i.e. a network that interconnects various vehicle devices ] [ 22, Figure 1; and paragraph 0015 ], the method comprising: 
	exchanging, among multiple communication units, data via a communication medium [ i.e. data exchanged between devices and switch fabric defining a plurality of communication paths between devices ] [ 28, Figure 1; and paragraphs 0018, and 0021 ]; and 
	shifting the communication system at least temporarily into a diagnostic operating mode [ i.e. configuring the switch fabric to operate in a test mode ] [ paragraphs 0024, 0028, and 0035 ], in which data exchanged by multiple or by all of the communication units via the communication medium are available on at least one of the multiple communication units and/or on at least one component of the communication medium [ i.e. route control messages to test nodes of switch fabric ] [ Figure 5; and paragraphs 0028-0030 ]. 
	Jordan does not specifically disclose wherein all of the exchanged data is available at a single physical tapping point.
	Zinner discloses wherein all of the exchanged data is available at a single physical tapping point [ i.e. network analyzer can be inserted and refer as tap ] [ 4, Figure 2; and paragraphs 0009, 0048 and 0050 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Jordan and Zinner because the teaching of Zinner would enable to monitor for erros in the communication network and/or for changes in the network topology [ Zinner, paragraph 0003 ].
 
5.	As per claim 3, Jordan discloses wherein at least a portion or all of the data exchanged via the communication medium are collected and/or evaluated in the diagnostic operating mode [ i.e. test mode for evaluating the performance of the nodes of the switch fabric ] [ paragraphs 0026, and 0028 ]. 
 
6.	As per claim 4, Jordan discloses wherein the collection and/or evaluation occurs: a) during the diagnostic operating mode;  and/or b) at least in part after the diagnostic operating mode [ i.e. operate the switch fabric in a test mode by sending command to and receiving data from various nodes ] [ paragraph 0024 ]. 

7.	As per claim 6, Jordan discloses configuring at least one component of the communication system, in particular, at least one of the multiple communication units and/or at least one component of the communication medium for the diagnostic operating mode [ i.e. issue command to test node ] [ Abstract; and paragraphs 0028, and 0029 ]. 
 
8.	As per claim 7, Jordan discloses wherein at least one of the multiple communication units: a) activates a port mirroring function and/or b) filters data for the diagnostic operating mode [ i.e. configured to transmit any calculated performance parameter or the raw data to the diagnostic device ] [ Figure 6; and paragraphs 0030-0033 ]. 

9.	As per claim 8, it is rejected for similar reasons as stated above in claim 1.

10.	As per claim 10, Jordan discloses wherein at least one component of the communication system is diagnosed in a motor vehicle [ Figure 1; and paragraph 0015 ]. 

11.	As per claim 12, it is rejected for similar reasons as stated above in claim 10.
 

12.	Claims 2, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. [ US Patent Application No 2006/0083172 ], in view of Zinner et al. [ US Patent Application No 2015/0236940 ], and further in view of Konz et al. [ US Patent Application No 2004/0153870 ].

13.	As per claim 2, Jordan in view of Zinner does not specifically disclose wherein the communication system is operated at least temporarily in a first operating mode differing from the diagnostic operating mode, in which, in particular, data exchanged by not all of the multiple communication units via the communication medium are available on at least one of the multiple communication units and/or on at least one component of the communication medium.  Konz discloses wherein the communication system is operated at least temporarily in a first operating mode differing from the diagnostic operating mode [ i.e. normal operation ] [ paragraphs 0056, and 0064 ], in which, in particular, data exchanged by not all of the multiple communication units via the communication medium are available on at least one of the multiple communication units and/or on at least one component of the communication medium [ i.e. monitor network device to identify improper signals ] [ Abstract; and paragraphs 0017-0019 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Jordan, Zinner and Konz because the teaching of Konz would enable to provide system and method for maintaining the proper termination and error-free communication in a network bus in the event of various bus failures [ Konz, paragraph 0001 ].
 
14.	As per claim 5, Konz discloses wherein after the diagnostic operating mode, the communication system is shifted into the first operating mode and/or into another operating mode different from the diagnostic operating mode [ i.e. off mode ] [ 48, Figure 3A; and paragraph 0052, 0058, and 0069 ]. 
 
15.	As per claim 9, it is rejected for similar reasons as stated above in claim 2.

16.	As per claim 11, Konz discloses wherein at least one component of the communication system is diagnosed in an industrial production facility [ paragraphs 0041, and 0045 ]. 

17.	As per claim 13, it is rejected for similar reasons as stated above in claim 11.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2017/0115343 (Chen) discloses the system diagnostic circuit (such as the test access port (TAP)) can flexibly control the diagnostic operation, paragraph 0013.
2002/0062462 (Ohwada et al.) discloses a self-diagnostic function, a TAP(Test Access Port) controller is built in the integrated circuit, paragraph 0004.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446